COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               '
 In the Matter of O. R., a Juvenile,                          No. 08-13-00173-CV
                                               '
                              Appellant.                        Appeal from the
                                               '
                                                               65th District Court
                                               '
                                                            of El Paso County, Texas
                                               '

                                               '                (TC# 06,00488)




                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until November 14, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. M. Clara Hernandez, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before November 14, 2013.

       IT IS SO ORDERED this 16th day of October, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.